DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 2/12/2020.
Claim(s) 1-17 is/are pending in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910124914.1, filed on 2/19/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/12/2020, 7/6/2020, 3/16/2021, and 4/23/2021 have been considered by the examiner.
Specification/Drawings



The drawings and specification are objected to because the unclear phrasing, as discussed in para. 6 of the Claim Objections section of this Office action, is found throughout the specification and in the drawings of the instant application. Applicant is encouraged to consider changing this phrasing for improved clarity in the specification and drawings.   
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “unused reports of the third travelling strategy”.
Claim Objections
Claims 1, 3-7, 9-12 are objected to because of the following informalities:  
- Claims 1 and 7 are objected to be because the phrasing of the “recording…” steps are unclear. Specifically, placement of the “when…” phrase after a comma is unclear. Examiner suggests, “when a 
- Claims 3-4 and 9-10 are objected to because the phrasing of the claims are unclear. Specifically, placement of the “when a third travelling strategy…” after a comma is unclear. Examiner suggests, “when a third travelling strategy is received from a server, determining whether the first travelling strategy…”, instead. 
- Claims 5-6 and 11-12 are objected to because the phrasing of the claims are unclear. Specifically, placement of the “when the second travelling strategy…” after a comma is unclear. Examiner suggests, “when the second travelling strategy is received from a server, determining whether the first travelling strategy…”, instead. 
Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
The claims are objected to because claims exist which depend from a dependent claim and are separated therefrom by claims which do not also depend from said dependent claim, e.g., claims 4 and 6 depend from claim 2 but are separated from claim 2 by claims 3 and 5 which do not also depend from claim 2. See also claims 10, 12, and 16. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claims 3-4, 9-10, 13-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are: “the second driverless vehicle” as described in Applicant’s specification. Applicant explains, lines 19-22, pg. 10 of the instant specification, “the driverless vehicle that generates the second travelling strategy is referred to a first driverless vehicle, and the driverless vehicle that receives the second travelling strategy (from the first driverless vehicle) or the third travelling strategy (from the server) is referred to a second driverless vehicle”. Thus, since the claims recite this “third travelling strategy”, but fail to interrelate this essential element of the second driverless vehicle of the invention as defined by Applicant’s specification, the claims are indefinite. 
Claims 3-4, 9-10, 13-16 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 3-4, 9-10, and 15-16, the claim limitations, “unused reports of the third travelling strategy” are unclear. The claims do not define the term, the specification does not provide a standard for the meaning of the term, and one of ordinary skill in the art would be unable to ascertain the scope of the claim limitations comprising this term. Applicant’s specification recites “an unused report of the third travelling strategy” for example in lines 15-16 of pg. 2 and wherein “unused reports” have been “received” in lines 15-16 of pg. 3, and further, “transmitting to the server an unused report of the third travelling strategy” in lines 3-4 of pg. 12. However, Applicant does not define the term. One of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1982), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Claim 13 recites the limitation "the received same second travelling strategies" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Lines 6-7 of the claim recite that “a second travelling strategy from a first driverless vehicle” is received, but there is no previous recitation of “same second travelling strategies” being received (emphasis added). 
Claim 14 recites the limitation "the position corresponding to the third travelling strategy".  There is insufficient antecedent basis for this limitation in the claim. Claim 13, from which claim 14 depends recites “a position corresponding to the second travelling strategy”, but a “position corresponding to the third travelling strategy” (emphasis added) is not previously recited. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.








Claim(s) 1-2, 5-8, 11-13, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caveney (US 2020/0241530 A1).
Regarding claims 1, 7, and 17, Caveney teaches an apparatus and a method for real-time learning of a travelling strategy of a driverless vehicle, the apparatus comprising: 
one or more processors (“processors 204”, Fig. 2); 
a non-volatile computer-readable storage medium (“memory 210”, Fig. 2) storing one or more computer programs (“instructions”, see para. 0024 citation below); 
wherein the one or more computer programs are executed by the one or more processors to enable the one or more processors to perform the method (“The memory 210 is…suitable memory for storing the modules 320, 330, and 340. The modules 320, 330, and 340 are…computer-readable instructions that when executed by the processor 204, cause the processor 204 to perform the various functions disclosed herein”, para. 0024), the method comprising: 
record travelling trajectories (“evasive behaviors 506a, 506b, and 506c”, Fig. 5) of other vehicles on a road (“one or more novel measured vehicles 502” and “one or more known measured vehicles 504a and 504b”, Fig. 5), when a first travelling strategy of the driverless vehicle (“host vehicle 540”, Fig. 5) is unable to be generated (“The integrity module 330 can determine, based on the abruptness of the movement from the known measured vehicle 504b, self-reporting from the autonomous driving module 150 of the known measured vehicle 504a, and a detection of an evasive movement by the host vehicle 540, that the evasive behavior 506b is related to the obscured obstacle 520”, para. 0059, “The obstacle prediction system 160 can further associate evasive behaviors based on the trust level. In one or more implementations, the trust level can be differentiated between the vehicle and the operator. In this example, the known measured vehicle 504a can be considered to have a high trust level based on reliable sensor data and vehicle operation”, para. 0060, see also “602” and “604”, Fig. 6); 
(“As shown, the known measured vehicle 504a and the novel measured vehicle 502 are forming a space in the third lane 514, as shown by the avoidance of the region in the evasive behaviors 506b, 506c, and 506d. The integrity module 330 can determine that an obstacle exists, even without viewing the region, such as with the evasive behavior 506b being received by the integrity module 330 as described herein”, para. 0061, see also “606”, Fig. 6); and 
control the driverless vehicle to travel using the second travelling strategy (“The coordination module 340 can then formulate a guidance input for the host vehicle 540. The host vehicle 540 is the vehicle which receives the information from the obstacle prediction system 160. The coordination module 340 of the obstacle prediction system 160 can then apply the obscured obstacle, the obstacle location, and trust level for the known measured vehicle 504a and 504b, to determine the guidance input”, para. 0063, see also “608”, Fig. 6).

Regarding claims 2 and 8, Caveney further teaches reporting the second travelling strategy to a server, and/or transmitting the second travelling strategy to at least one other driverless vehicle (“the prediction data by a separate obstacle determination module (e.g., the integrity module 330 on a different vehicle), is transmitted to the vehicle 100 for use in determining the plurality of obstacle behaviors. In further implementations, the prediction data, as stored in the prediction data 360…is transmitted to a remote computing device (e.g., the server 172) where the prediction data is used to determine the plurality of obstacle behaviors”, para. 0040).

Regarding claims 5, 6, 11, and 12, Caveney further teaches determining whether the first travelling strategy is able to be generated by the driverless vehicle, when the second travelling strategy (“known measured vehicle 504a”, Fig. 5) (“The movements of the known measured vehicle 504a, as included in the evasive behavior 506b, and the sensor information received from host vehicle 540, can be used to determine the existence of and prediction of an obscured obstacle”, para. 0061); 
controlling the driverless vehicle to travel using the first travelling strategy, if the first travelling strategy is able to be generated by the driverless vehicle (Caveney does not explicitly teach controlling the host vehicle only using a first travelling strategy, however, this limitation is inherent as Caveney teaches “The integrity module 330 can determine, based on the abruptness of the movement from the known measured vehicle 504b, self-reporting from the autonomous driving module 150 of the known measured vehicle 504a, and a detection of an evasive movement by the host vehicle 540, that the evasive behavior 506b is related to the obscured obstacle 520”, para. 0059 and teaches “one or more autonomous driving module(s) 150”, para. 0098 which controls the host vehicle, thus, if not object was present in the “third lane 514” of Fig. 5 for example, the host vehicle would continue on its planned travelling strategy); and 
controlling the driverless vehicle to travel using the second travelling strategy, if the first travelling strategy is unable to be generated by the driverless vehicle (“the host vehicle can be navigated using a guidance input for avoiding the obscured obstacle, at 608”, para. 0066).

Regarding claim 13, as far as it is definite, Caveney teaches a server for real-time learning of a travelling strategy of a driverless vehicle, comprising: 
one or more processors (“processors 204”, Fig. 2); 
a storage device (“memory 210”, Fig. 2) configured to store one or more programs (“instructions”, see para. 0024 citation below); 
(“The memory 210 is…suitable memory for storing the modules 320, 330, and 340. The modules 320, 330, and 340 are…computer-readable instructions that when executed by the processor 204, cause the processor 204 to perform the various functions disclosed herein”, para. 0024): 
receive a second travelling strategy (“navigate the host vehicle”, see para. 0047 citation below) from a first driverless vehicle (“vehicle 100”, Fig. 1), and obtain a position (“position”, see para. 0090 citation below) corresponding to the second travelling strategy (“The coordination module 340 can further include instructions to navigate the host vehicle using a guidance input for avoiding the obscured obstacle…the coordination module 340 can indirectly control the vehicle, such as when the guidance input is presented as instructions to the autonomous driving module 150”, para. 0047, “The vehicle sensor(s) 121 can detect, determine, and/or sense information about the vehicle 100 itself. In one or more arrangements, the vehicle sensor(s) 121 can be configured to detect, and/or sense position and orientation changes of the vehicle 100”, para. 0090); and 
when the number of the received same second travelling strategies (“evasive behaviors 506a, 506b, and 506c”, Fig. 5) is greater than a preset second number threshold, determine the same second travelling strategy as a third travelling strategy (“The integrity module 330 can determine, based on the abruptness of the movement from the known measured vehicle 504b, self-reporting from the autonomous driving module 150 of the known measured vehicle 504a, and a detection of an evasive movement by the host vehicle 540, that the evasive behavior 506b is related to the obscured obstacle 520”, para. 0059, “The obstacle prediction system 160 can further associate evasive behaviors based on the trust level. In one or more implementations, the trust level can be differentiated between the vehicle and the operator. In this example, the known measured vehicle 504a can be considered to have a high trust level based on reliable sensor data and vehicle operation”, para. 0060, “As shown, the known measured vehicle 504a and the novel measured vehicle 502 are forming a space in the third lane 514, as shown by the avoidance of the region in the evasive behaviors 506b, 506c, and 506d. The integrity module 330 can determine that an obstacle exists, even without viewing the region, such as with the evasive behavior 506b being received by the integrity module 330 as described herein”, para. 0061), and store the third travelling strategy and the corresponding position (“the prediction data by a separate obstacle determination module (e.g., the integrity module 330 on a different vehicle), is transmitted to the vehicle 100 for use in determining the plurality of obstacle behaviors. In further implementations, the prediction data, as stored in the prediction data 360…is transmitted to a remote computing device (e.g., the server 172) where the prediction data is used to determine the plurality of obstacle behaviors”, para. 0040).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney (US 2020/0241530 A1) in view of Klinger et al. (US 2017/0227968 A1), hereafter referred to as Klinger.
Regarding claims 3, 4, 9, and 10, as far as they are definite, Caveney further teaches determining whether the first travelling strategy is able to be generated by the driverless vehicle, when a third travelling strategy (“movements of the known measured vehicle 504a”, see para. 0061 citation below) is received from a server (“server 172”, Fig. 5) (“The movements of the known measured vehicle 504a, as included in the evasive behavior 506b, and the sensor information received from host vehicle 540, can be used to determine the existence of and prediction of an obscured obstacle”, para. 0061); and
controlling the driverless vehicle to travel using the third travelling strategy, if the first travelling strategy is unable to be generated by the driverless vehicle (“the host vehicle can be navigated using a guidance input for avoiding the obscured obstacle, at 608”, para. 0066), but does not explicitly teach controlling the driverless vehicle to travel using the first travelling strategy and transmitting to the server an unused report of the third travelling strategy, if the first travelling strategy is able to be generated by the driverless vehicle.
However, Klinger teaches am unmanned vehicle, a system and methods for determining positional information of unmanned vehicles, comprising: controlling a driverless vehicle (“unmanned vehicle 102b”, Fig. 1 and Fig. 5B) to travel using a first travelling strategy (“planned path 502b”, Fig. 5B) and transmitting to a server (“base station 104”, Fig. 1) an unused report of a third travelling strategy (wherein the “companion unmanned vehicles 102b to 102n” do not “modify their paths”, see para. 0103 citation below), if the first travelling strategy is able to be generated by the driverless vehicle (“FIG. 5B illustrates the unmanned vehicle 102a detecting an obstacle 504 in its planned path 502a…upon detecting the obstacle 504 in the planned path 502a, the unmanned vehicle 102a deviates from its planned path 502a in order to avoid any collision with the obstacle 504. The unmanned vehicle 102a may also communicate a position of the obstacle 504 with respect to itself and its current position to the companion unmanned vehicles 102b to 102n… the unmanned vehicles 102a may use the base station 104 or another unmanned vehicle as a relay for exchanging various data including current positions, planned paths and obstacle positions”, para. 0102, “The companion unmanned vehicles 102b to 102n may then modify their paths, if necessary, to avoid collisions with the obstacle 504”, para. 0103).
Both Caveney and Klinger teaches servers configured to communicate with a plurality of driverless vehicles, both teach driverless vehicles controlled to travel using a travelling strategy, wherein said control is affected by other vehicles’ travelling strategies. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Caveney with the teachings of Klinger by not modifying the travelling strategy of the “host vehicle 540” (Fig. 5) of Caveney, as taught by Klinger, to achieve the predictable result of maintaining the first travelling strategy of the “host vehicle 540”. The motivation for doing so would be to “modify…paths” only “if necessary”, as taught by Klinger (para. 0103).

Regarding claim 14, as far as it is definite, Caveney does not explicitly teach transmitting the third travelling strategy to a second driverless vehicle, when a distance from the second driverless vehicle to the position corresponding to the third travelling strategy is detected to be less than a preset distance threshold.
However, Klinger teaches am unmanned vehicle, a system and methods for determining positional information of unmanned vehicles, comprising: transmitting a third travelling strategy (“modify their paths”, see para. 0103 citation below) to a second driverless vehicle (“unmanned vehicle 102b”, Fig. 1 and Fig. 5B), when a distance from the second driverless vehicle to a position (“position of the obstacle”, see para. 0102 citation below) corresponding to the third travelling strategy (“within the communication range”, see Cx citation below) (“FIG. 5B illustrates the unmanned vehicle 102a detecting an obstacle 504 in its planned path 502a…The unmanned vehicle 102a may also communicate a position of the obstacle 504 with respect to itself and its current position to the companion unmanned vehicles 102b to 102n. In other embodiments, the unmanned vehicles 102a may use the base station 104 or another unmanned vehicle as a relay for exchanging various data including current positions, planned paths and obstacle positions”, para. 0102, “each of the companion unmanned vehicles 102b to 102n may further determine relative distances between the obstacle 504 and themselves based on the position of the obstacle 504 received from the unmanned vehicle 102a and the current position of the unmanned vehicle 102a…The companion unmanned vehicles 102b to 102n may then modify their paths, if necessary, to avoid collisions with the obstacle 504”, para. 0103).
Both Caveney and Klinger teach driverless vehicles controlled to travel using a travelling strategy, wherein said control is affected by other vehicles’ travelling strategies and an obstacle ahead of a driverless vehicle. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Caveney with the teachings of Klinger by modifying the travelling strategy of the “host vehicle 540” (Fig. 5) of Caveney, as taught by Klinger, to avoid such as obstacle when said obstacle is within a predetermined distance to the driverless vehicle. The motivation for doing so would be to “avoid collisions with the obstacle”, as taught by Klinger (para. 0103).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665